DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on May 10, 2022, and November 21, 2022, have been considered by the Examiner and made of record in the application file.
Claim Objections
Claim 43 is objected to because of the following informalities:  The word “outputte”, on line 13 of the claim  should be replaced by the word “outputted.”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, 26-30, 32, 34-38, 41-44, 46, and 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8, 12, 26, 28, and 29 of US 11336352 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
US 11336352 B2
21. (New) A method of wireless communication performed by an apparatus of a user equipment (UE), comprising: receiving configuration information for a channel state information reference signal (CSI- RS), wherein the configuration information indicates that the CSI-RS is configured on a plurality of sub-bands; receiving information indicating availabilities of the plurality of sub-bands for the CSI- RS; selectively receiving the CSI-RS based on the configuration information and based on the availabilities of the plurality of sub-bands for the CSI-RS, wherein, when all sub-bands of the plurality of sub-bands are available for the CSI-RS, the CSI-RS is received, and when at least one sub-band of the plurality of sub- bands is not available for the CSI-RS, the CSI-RS is not received; and if the CSI-RS is received, transmitting channel state information (CSI) feedback based on the configuration information.
1. A method of wireless communication performed by an apparatus of a user equipment (UE), comprising: receiving configuration information for a channel state information reference signal (CSI-RS), wherein the configuration information indicates that the CSI-RS is configured on a plurality of sub-bands of a wideband structure; selectively receiving the CSI-RS based on the configuration information and based on a sub-band valid indication associated with the plurality of sub-bands, wherein, when all sub-bands of the plurality of sub-bands are available for the CSI-RS, the CSI-RS is received, and when at least one sub-band of the plurality of sub-bands is not available for the CSI-RS, the CSI-RS is not received; and if the CSI-RS is received, transmitting channel state information (CSI) feedback based on the configuration information.

8. The method of claim 1, further comprising: receiving a trigger for the CSI feedback based on all sub-bands, of the plurality of sub-bands, being available for the CSI-RS.


Claims 22, 30, 38, 44
Claim 4
Claims 24, 32, 46
Claim 2
Claims 26, 34, 41, 48 
Claim 12
Claims 28, 36, 42, 50
Claim 28
Claim 29
Claim 29
Claim 43
Claim 26


	As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 21 of the present application is contained entirely in claims 1 and 8 of US 11336352 B2. The difference between the compared claims consists merely in the wording and the order of the limitations; and that in some instances the former is a broader representation of the latter; therefore, it is an obvious case of double patenting.
Independent claim 37 claims a method to be performed by an apparatus of a network entity corresponding with the method of claim 21, which is performed by an apparatus of a user equipment (UE); therefore, similar rejection rationale applies.
Rejection of independent claims 29 and 43 are rejected against claims 29 and 26 of US 11336352 B2, respectively, similar to the way claims 21 and 37 are rejected against claims 1 and 8 of the aforementioned patent document.
	Dependent claims 22, 24, 26-28, 30, 32, 34-36, 38, 41, 42, 44, 46, and 48-50  are similarly rejected according to the listing in the comparison table above.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., CSI reporting and feedback in a wideband communication network.

US 11139939 B2		US 10932276 B2		US 10624108 B2
US 10211964 B2
Allowable Subject Matter
Claims 23, 31, 33, 39, 40, 45, and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
December 16, 2022